THIRD LOAN MODIFICATION AGREEMENT

This Third Loan Modification Agreement (this "Loan Modification Agreement") is
entered into as of August 12, 2005, by and between SILICON VALLEY BANK, a
California-chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462, doing business under the name "Silicon Valley East"
("Bank") and CHYRON CORPORATION, a New York corporation with offices at 5 Hub
Drive, Melville, New York 11747 ("Borrower").

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of April 29, 2004,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of April 29, 2004 between Borrower and Bank, as amended from time to time (as
amended, the "Loan Agreement"). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and a certain Intellectual
Property Security Agreement dated April 29, 2004 (the "IP Agreement") (together
with any other collateral security granted to Bank, the "Security Documents").

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the "Existing
Loan Documents".

3. DESCRIPTION OF CHANGE IN TERMS.

Modification to Loan Agreement

.



A. Section 5a.(i) of the Schedule to the Loan Agreement is hereby amended by
deleting the following text appearing therein:

"(i) (G) $2,000,000.00, at August 31, 2005;

(H) $3,000,000.00, at September 30, 2005;

(I) $2,000,000.00, at October 31, 2005;

(J) $2,000,000.00, at November 30, 2005;

(K) $3,000,000.00, at December 31, 2005;"

and substituting the following text therefor:

"(i) (G) $1,500,000.00, at August 31, 2005;

(H) $2,000,000.00, at September 30, 2005;

(I) $1,500,000.00, at October 31, 2005;

(J) $1,500,000.00, at November 30, 2005;

(K) $2,000,000.00, at December 31, 2005;"



B. WAIVER. Bank hereby waives Borrower's failure to comply with the Minimum
Tangible Net Worth requirement set forth in Section 5a. of the Schedule to the
Loan Agreement as of July 31, 2005. The Bank's waiver of Borrower's compliance
with said foregoing affirmative covenant shall apply only to the foregoing
specific period and shall not constitute a continuing waiver.

4. FEES. Borrower shall pay to Bank a modification fee equal to Five Thousand
Dollars ($5,000.00), which fee shall be due on the date hereof and shall be
deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with this amendment to
the Existing Loan Documents.

5. RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT. Borrower hereby
ratifies, confirms, and reaffirms, all and singular, the terms and conditions of
the IP Agreement and acknowledges, confirms and agrees that the IP Agreement
contains an accurate and complete listing of all Intellectual Property, with the
exception of an application for a trademark filing by Borrower in connection
with the product name "HyperX", as previously disclosed to the Bank.

6. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms,
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate delivered to the Bank on or about April 29, 2004,
and acknowledges, confirms and agrees the disclosures and information provided
therein has not changed, as of the date hereof, with the exception of the
Borrower's release of certain software as previously disclosed to the Bank.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against the Bank
with respect to the Obligations, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against the Bank, whether known
or unknown, at law or in equity with respect to the Obligations, all of them are
hereby expressly WAIVED and Borrower hereby RELEASES the Bank from any liability
thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower's representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank's agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

11. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

BORROWER:

CHYRON CORPORATION

By:

/s/ Gerald J. Kieliszak

Name:

Gerald J. Kieliszak

Title:

Senior Vice President & Chief Financial Officer




BANK:

SILICON VALLEY BANK, d/b/a

SILICON VALLEY EAST

By

/s/ Naomi Herman

Name:

Naomi Herman

Title:

Vice President

907304.1